The plaintiff in error, hereinafter called defendant, was convicted in the county court of Blaine county on a charge of selling whisky, and was sentenced to serve 60 days in the county jail and to pay a fine of $100.
The only assignment of error argued in the brief is that the evidence is insufficient to sustain the judgment. Briefly stated, the evidence shows the following state of facts: At the time charged, a dance was held at the home of one Rehlen. The undersheriff drove to the place, and remained seated in his car. Soon defendant and two young men, Payne and Foster, came out near the car and stopped. Defendant reached under a sweater he was wearing, and drew out a pint bottle, delivered it to Payne, and received in exchange some money. About this time the deputy sheriff approached and informed the parties he would take charge of that. Payne, who had received the bottle from defendant, broke it on the wagon wheel by which they were standing, but the deputy sheriff recovered a fragment of the bottle containing a small quantity of liquid, which he testified was whisky. Payne and Foster were unwilling witnesses, but testified substantially as did the deputy sheriff *Page 359 
that they had purchased a bottle of something to drink from defendant, and gave him $2.25 for it, when the deputy sheriff approached. Defendant did not take the stand, and offered no testimony. There is nothing in the contention that the evidence is insufficient. The jury could have arrived at no other verdict than of defendant's guilt.
The case is affirmed.
DOYLE, P.J., and DAVENPORT, J., concur.